In re Montgomery, William; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 255-923.
Granted. Relator’s amended sentence is vacated, and the district court is ordered to resentenee the relator in open court in accor*406dance with the considerations set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); and State ex rel. Jackson v. Smith, 578 So .2d 1150 (La.1991).
ORTIQUE, J., not on panel.